 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEOn the basis of the foregoing findings of fact and the entire recordin this case, the Board makes the following determination of dispute,pursuant to Section 10 (k) of the Act :1.Radio & Television Broadcast Engineers Union, Local 1212,International Brotherhood of Electrical Workers, AFL-CIO, and itsagents are not and have not been entitled, by means proscribed by Sec-tion 8 (b) (4) (D) of the Act, to force or require Columbia Broadcast-ing System, Inc., to assign the work of setting up and operating light-ing equipment on remote telecasts to its members rather than to otherCBS employees, who are members of Theatrical Protective Union No.1, International Alliance of Theatrical Stage Employees and MovingPictureMachine Operators of the United States and Canada,AFL-CIO.2.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, Local 1212 shall notify the Regional Directorfor the Second Region, in writing, whether or not it will refrain fromforcing or requiring CBS, by means proscribed by Section 8 (b) (4)(D) of the Act, to assign the disputed work to its members rather thanto other employees of CBS, who are members of Theatrical ProtectiveUnion No.1.Standard Oil CompanyandOil Chemical and Atomic WorkersInternationalUnion, AFL-CIO, Petitioner.Cases Nos. 30-RC-1326 and 30-RC-1327.November 25,1957DECISION AND OILDERUpon petitions duly filed under Section,9 (c) of the National LaborRelations Act, a hearing was held before Allison E. Nutt, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section2 (6) and (7) of the Act.i Central States Petroleum Union National, Local 124, herein called the Local, inter-vened on the basis of a contract interest.The parent union is referred to as National.-119 NLRB No. 72. STANDARD OIL 'COMPANY599The Employer and the Local contend that theircurrentcontractsare abar to the petitions herein.The Petitioner opposes thiscontention.The Employer operates an oil refinery at Casper, Wyoming, atwhich it manufacturesgasolineand oil products from crude oil. ThePetitioner seeks to represent at this plantseparateunits of (1) pro-duction and maintenance employees (Case No. 30-RC-1326), and (2)office clerical employees (Case No. 30-RC-1327).In 1949 the Local was certified as bargaining representative ofemployees in the units sought by the Petitioner. It has representedthese employees since that time and has executed separate contracts foreach unit.The latest contracts between the parties, which are hereasserted as a bar, provide, in part, as follows :The Union agrees to promptly submit and recommend ratificationand certification to its membership and to the national officers ofthe Central States Petroleum Union.The Union further agreesto notify the Company prior to June 7, 1957, of such ratificationand certification.If such notice is not received, the agreementwill become null and void.The record discloses that contract negotiations were completed andthe original drafts of the contracts were signed by the Employerand the Local on May 23,1957.On May 24,1957, the Employer hiredan employee in accord with the terms of the new contracts, and onMay 31, 1957, assigned certain employees to the task of preparing thenecessary adjustment of wage rates required by the new contracts.On May 31, 1957, the Employer also forwarded clean copies of thecontracts to National for signature.On June 1, 1957, the membershipof the Local ratified both agreements; the Employer received noticeof such ratification at about 8 a. in. on June 3, 1957.On the sameday, at approximately 10: 30 a. in. the Petitioner requested recognitionof the Employer as representative of the production and maintenanceemployees; also on the same day National signed the contracts and sonotified the Local, which notified the Employer.National forwardeda written notice to the Employer to that effect on June 3, 1957.TheEmployer received the written notice on June 4, 1957, the day onwhich the Petitioner filed its petition in Case No. 30-RC-1326 for aproduction and maintenance unit.On June 5, 1957, the Petitionerdemanded recognition in the office clerical unit and filed the petitionin Case No. 30-RC-1327.On June 6, 1957, copies of the agreementswhich had been approved by National were signed by the Employer:and the Local.The Petitioner contends that both petitions are timely because thecontractswere not formally executed until after the petitions were 600DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDfiled with the Board; it further contends that in any event the petitionin Case No. 30-RC-1326 is timelybecause aclaim was made as to theproduction and maintenance unit before the Employer received thenotice of certification by National.The Employer and the Localcontend, however, that as the contracts were initially executed onMay 23, 1957, prior to the filing of the petitions; as certainprovisionsof the contracts had been placed in effect; and as the further actsrequired by the agreements were ministerial, the petitions were barredby the contracts in accord with the principles set forth in such de-cisions astheAmerican Smelting, Phelps Dodge, Natona Mills,andOswego Fallscases 2We agree with the Employer and the Localthat the petitions are barred by the contracts.It is clear that before the Petitioner had made any claim to repre-sentany of the Employer's employees, the terms of the contracts hadbeen agreed upon; the original drafts of the contracts had been signed;action had been taken to place certain provisions of the contracts ineffect; the membership of the Local had ratified both contracts; andthe Employer had been notified of such ratification.Accordingly,when the Petitioner made its initial claim the bargaining relationshipbetween the parties had been substantially stabilized and beyond thepurely ministerial act of signing the clean copies of the agreements 3nothing further remained to be done except certification by Nationaland notification thereof to the Employer.Unlike a requirement ofemployee ratification,' a requirement for certification by an organiza-tionwhich is not a named party to the contract 5 is not a substantialrequirement necessary to achieve stability in the bargaining relation-ship of the named parties.Accordingly, in view of all the circum-stances of this case, we find that stability in labor relations wouldnot be served by a redetermination of representatives at this time,and we shall therefore dismiss the petitions.6[The Board dismissed the petitions.]MEMBERSMURDOCK and JENKINS took no part in the considerationof the above Decision and Order.a American Smelting and Refining Company,etc.,118 NLRB 915;Phelps Dodge RefiningCorp.,112 NLRB 1209.Natona Mills, Inc.,112 NLRB 236;Oswego Falls Corp., 110NLRB 621.a As the original drafts of the agreements were executed by the parties on May 23, beforethe Petitioner's original claim, cases holding that a contract is not a bar until it is exe-cuted, such asWashington Metal Trades,Inc., etc.,110 NLRB 327,andMt. Clemens MetalProducts Company,110 NLRB 931,relied on by the Petitioner,are inapposite.Norare these interim agreements such as the one involved inBridgeport Brass Company,110NLRB 997, also relied on by the Petitioner.4See, e. g.,Campbell Soup Company,109 NLRB 518, relied on by the Petitioner.5 CompareH. W. Rickel and Company, etc.,105 NLRB 679, cited by the Petitioner.eSee cases cited in footnote 2,supra.